DETAILED ACTION

This action is in response to the amendments and arguments filed on 12/18/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 14-15, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (“A Fully Isolated Delta-Signma ADC for Shunt Based Current Sensing). 	Regarding claims 1 and 15, Tan et al. discloses (see fig. 5) a DC-DC converter circuit, comprising: a single isolation transformer (single micro-transformer) having a primary winding and a secondary winding magnetically coupled to the primary winding (primary and second winding of micro-transformer); a power oscillator (M1, M2, Ctank)  by way of load mismatch an amplitude modulation to the power signal in response to the error signal (operation of Tx and encoder); and a receiver electrically connected to the primary winding and configured to demodulate the amplitude modulation to recover the error signal (Rx and encoder); and a control circuit (M3) configured to control an amplitude of the oscillating signal in response to the recovered error signal (operation of M3 based on output from decoder).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (“A Fully Isolated Delta-Signma ADC for Shunt Based Current Sensing) in view Chen (Isolated Half-Bridge Gate Driver with Integrated High-Side Supply). 	Regarding claims 10-11, Tan et al. does not disclose that the isolation transformer is integrated within a dedicated stand-alone chip or is located within a same chip as the power oscillator. 	Chen discloses that an isolation transformer is integrated within a dedicated stand-alone chip or is located within a same chip as a power oscillator (see page 3617). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Tan et al. to include the features . 
Allowable Subject Matter
Claims 3 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 12/18/2020 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that “a first magnetic core is shown as being between the top set of coils and that a second magnetic core is shown as being between the bottom set of coils. This means that the top set of coils and their shared magnetic core is a first transformer, and that the bottom set of coils and their shared magnetic core is a second transformer”. 	The examiner does not agree with the applicant’s arguments regarding the Tan reference. The applicant’s explanation of the defining features of a transformer are limitations that are not present in the claims. The claims merely state “a single isolation transformer” and do not mention anything in regards to a number of transformer cores. In giving the claims their broadest reasonable interpretation, the two magnetic cores the applicant refers to on page 11 of the arguments, form the single micro-transformer.  	The applicant further argues that “The Examiner's attention is next drawn to the paper titled "A Fully Integrated Galvanically Isolated DC-DC Converter With Data .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838